                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 1 of 15



 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com
     Attorneys for Defendants Nationstar
 7   Mortgage LLC and U.S. Bank National
 8   Association, as Trustee for Lehman XS
     Trust Mortgage Pass-Through Certificates
 9   Series 2007-7N
10
                               UNITED STATES DISTRICT COURT
11                       FOR THE WESTERN DISTRICT OF WASHINGTON
12
13   MARY LOU GRANDE and MARK                         No. 2:19-cv-00333-MJP
14   DOUGLAS GRANDE,
                                                      DEFENDANTS U.S. BANK NATIONAL
15                          Plaintiffs,               ASSOCIATION, AS TRUSTEE FOR
                                                      LEHMAN XS TRUST MORTGAGE
16             vs.                                    PASS-THROUGH CERTIFICATES
                                                      SERIES 2007-2N AND NATIONSTAR
17                                                    MORTGAGE LLC D/B/A MR. COOPER’S
     US BANK NATIONAL ASSOCIATION, AS
18   TRUSTEE FOR LEHMAN XS TRUST                      OPPOSITION TO PLAINTIFFS’ MOTION
     MORTGAGE PASS-THROUGH                            TO STRIKE AFFIRMATIVE DEFENSES
19   CERTIFICATES SERIES 2007-7N ("US
20   BANK"), AND NATIONSTAR
     MORTGAGE LLC D/B/A MR. COOPER,
21   QUALITY LOAN SERVICE
     CORPORATION OF WASHINGTON and
22
     Doe Defendants 1 through 20,
23
                            Defendants,
24
25
              Defendants Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”), and U.S. Bank,
26
27   National Association, as Trustee for Lehman XS Trust Mortgage Pass-Through Certificates

28   Series 2007-7N (“U.S. Bank”) (collectively “Defendants”) herein submit the follow Opposition

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 1
     Case No. 2:19-cv-00333-MJP                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 2 of 15



 1   to the Motion to Strike Affirmative Defenses filed by plaintiffs Mary Lou Grande and Mark
 2   Douglas Grande (“Plaintiffs”).
 3
                                            I. INTRODUCTION
 4
               Courts in the Ninth Circuit, including the Western District, have specifically declined to
 5
 6   extend the Twombly/Iqbal heightened pleading standard to affirmative defenses.                                   More

 7   fundamentally, Plaintiffs fail to show how they have been prejudiced by Defendants’ Answer
 8
     and Affirmative Defenses. Therefore, the Court should deny Plaintiffs’ Motion to Strike. To the
 9
     extent that the Court grants the Motion in part or in its entirety, Defendants should be given
10
     leave to amend their Answer and Affirmative Defenses so that the case can proceed on the
11
12   merits.

13                                       II. LEGAL ARGUMENT
14
     A.        Legal Standard
15
               Rule 12(f) provides that a court “may order stricken from any pleading any insufficient
16
17   defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

18   12(f). To show that a defense is “insufficient,” “the moving party must demonstrate that there
19   are no questions of fact, that any questions of law are clear and not in dispute, and that under no
20
     set of circumstances could the defense succeed.” SEC v. Sands, 902 F. Supp. 1149, 1165 (C.D.
21
     Cal. 1995). “‘Immaterial’ matter is that which has no essential or important relationship to the
22
23   claim for relief or the defenses being pleaded . . . . ‘Impertinent’ matter consists of statements

24   that do not pertain, and are not necessary, to the issues in question.” Fantasy, Inc. v. Fogerty,
25   984 F.2d 1524, 1527 (9th Cir. 1993) (citing 5A Charles A. Wright & Arthur R. Miller, Federal
26
     Practice and Procedure: Civil 2d, § 1382, at 706 - 07, 711 (1990)), rev’d on other grounds by
27
     Fogerty v. Fantasy, Inc., 510 U.S. 517, 114 S. Ct. 1023, 127 L. Ed. 2d 455 (1994).
28

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 2
     Case No. 2:19-cv-00333-MJP                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 3 of 15



 1   “‘Redundant’ allegations are those that are needlessly repetitive or wholly foreign to the issues
 2   involved in the action.” Cal. Dep’t of Toxic Substances Control v. Alco Pac., Inc., 217 F. Supp.
 3
     2d 1028, 1033 (C.D. Cal. 2002) (citing Gilbert v. Eli Lilly Co., Inc., 56 F.R.D. 116, 121, n. 4
 4
     (D.P.R. 1972)).
 5
 6             “In general, courts disfavor motions to strike, given the strong policy preference for

 7   resolving issues on the merits.” Lister v. Hyatt Corp., 2019 U.S. Dist. LEXIS 178794, *6-7,
 8
     2019 WL 5190893 (W.D. Wash. 2019) (citing Chao Chen v. Geo Grp., Inc., 297 F. Supp. 3d
 9
     1130, 1132 (W.D. Wash. 2018); Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp. 3d 850,
10
     858 (N.D. Cal. 2014) “It is well established that the action of striking a pleading should be
11
12   sparingly used by the courts.” Brown v. Williamson Tobacco Corp. v. United States, 201 F.2d

13   819, 822 (6th Cir. 1953) (reversing an order granting plaintiff’s motion to strike affirmative
14
     defenses). Striking a pleading is “a drastic remedy to be resorted to only when required for the
15
     purposes of justice.” Id. “Rule 12(f) motions to strike are ‘generally not granted unless it is
16
17   clear that the matter sought to be stricken could have no possible bearing on the subject matter

18   of the litigation.’” White v. Hansen, No. C 05-784 SBA, 2005 WL 1806367, at *14 (N.D. Cal.
19   July, 8 2005); Alco Pacific, 217 F. Supp. 2d at 1033 (citing Sands, 902, F. Supp at 1166); 2-12
20
     James W. Moore, Federal Practice-Civil § 12.37; Wright & Miller, Federal Practice and
21
     Procedure, § 1381 (3d ed. 2011). On a motion to strike, the court must “view[] the pleadings in
22
23   the light most favorable to the non-moving party and resolve[] any doubt as to the relevance of

24   the challenged allegations or sufficiency of a defense in defendant’s favor.” Alco Pacific, 217
25   F. Supp. 2d at 1033 (citing In re 2TheMart.com Sec. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal.
26
     2000)).
27
28

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 3
     Case No. 2:19-cv-00333-MJP                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 4 of 15



 1   B.       The Twombly/Iqbal Heightened Pleading Standard Does Not Apply to Answers or
              Affirmative Defenses So Defendants’ Answer and Defenses Are Proper.
 2
 3            Without mentioning Twombly or Iqbal, Plaintiffs nonetheless assert that Defendants

 4   must provide a factual and legal basis for each of the nineteen affirmative defenses which they
 5   are asserting in their Answer and Affirmative Defenses. Motion at 2. In so asserting, Plaintiffs
 6
     claim they are not pursuing form over function, but rather simply wish to be apprised of
 7
     Defendants’ defenses. Id. This argument, however, is unavailing as Defendants’ Answer and
 8
 9   Affirmative Defenses clearly provide Plaintiffs’ fair notice of the current status of the defenses

10   which are being asserted by Defendants.
11            While Plaintiffs attempt to hold Defendants to a heightened pleading standard, Federal
12
     Rule of Civil Procedure 8 makes clear that a defendant is not required to provide detailed facts
13
     supporting each defense, but must simply alert the plaintiff of the existence of the issue. Courts
14
15   have historically and routinely applied a simple fair notice pleading requirement to affirmative

16   defenses. See, e.g., Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir 1979) (“[t]he key to
17
     pleading an affirmative defense is to give the plaintiff fair notice of the defense”); White, 2005
18
     WL 1806367, at *14 (N.D. Cal. 2005). (“Rule 12(f) motions to strike are generally not granted
19
     unless it is clear that the matter sought to be stricken could have no possible bearing on the
20
21   subject matter of the litigation.’”).

22            The U.S. Supreme Court’s Twombly and Iqbal decisions did not change the standard for
23
     pleading affirmative defenses.          In Twombly and Iqbal, the United States Supreme Court
24
     clarified Rule 8(a)(2)’s short and plain statement requirement. Specifically, the Court held that
25
26   a plaintiff must state “enough facts to state a claim to relief that is plausible on its face.” Bell

27   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Iqbal, the Court explained that a claim has
28   “facial plausibility” if the plaintiff pleads facts that “allow[ ] the court to draw the reasonable

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 4
     Case No. 2:19-cv-00333-MJP                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 5 of 15



 1   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
 2   662 (2009).
 3
              However, neither Twombly nor Iqbal discussed whether their respective holdings apply
 4
     to answers or affirmative defenses. While courts are divided on this question, an increasing
 5
 6   number of courts, including those in the 9th Circuit, have declined to extend the Twombly/Iqbal

 7   heightened pleading standard to affirmative defenses. See, e.g., J & J Sports Prods., Inc. v.
 8
     Scace, No. 10cv2496-WQH-CAB, 2011 WL 2132723, at *1 (S.D. Cal. May 27, 2011)
 9
     (declining to extend Twombly to affirmative defenses); Meas v. CVS Pharmacy, Inc., No.
10
     11cv0823 JM, 2011 WL 2837432, at *3 (S.D. Cal. July 14, 2011) (same); Enough for
11
12   Everyone, Inc. v. Provo Craft & Novelty, Inc., No. SA CV 11-1161 DOC, 2012 WL 177576, at

13   *2 (C.D. Cal. Jan. 20, 2012) (denying motion to strike affirmative defenses, finding that the
14
     “standard” affirmative defenses, “[w]hile . . . set forth in the plainest of terms,” were sufficient
15
     under Rules 8(b)(1) and 8(c), “especially given the fact that this method of pleading affirmative
16
17   defenses is set forth in the exemplar text of Rule 8(c).”); Baroness Small Estates, Inc. v. BJ’s

18   Rests., Inc., No. SACV 11-00468-JST, 2011 WL 3438873, at *5-6 (C.D. Cal. Aug. 5, 2011)
19   (defendant notified plaintiff of its affirmative defenses, “each of which, while boilerplate, are
20
     standard affirmative defenses, appropriate at the outset of the case”). Indeed, the Western
21
     District of Washington has clarified as recently as six months ago that it has not adopted
22
23   Twombly/Iqbal for affirmative defenses:

24                   At the outset, plaintiff argues that defendants’ affirmative
                     defenses fail to make out a claim under the heightened pleading
25                   standard set forth in Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.
26                   1937, 173 L. Ed. 2d 868 (2009), and Bell Atlantic Corporation v.
                     Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929
27                   (2007). However, to date, this district has not applied the
                     heightened pleading standard to affirmative defenses. See Opico
28
                     v. Convergent Outsourcing, Inc., 18-cv-1579-RSL, 2019 U.S.

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 5
     Case No. 2:19-cv-00333-MJP                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 6 of 15



 1                    Dist. LEXIS 67238, 2019 WL 1755312, at *1 n.1 (W.D. Wash.
                      April 19, 2019); Cal. Expanded Metal Prods. Co. v. Klein, C18-
 2                    0659-JLR, 2018 U.S. Dist. LEXIS 202850, 2018 WL 6249793, at
 3                    *7 (W.D. Wash. Nov. 29, 2018). Thus the Court denies the
                      request to strike affirmative defenses on this basis.
 4
     Santiago v. Gage, No. 3:18-cv-05825-RBL-JRC, 2019 U.S. Dist. LEXIS 88059, *4 (W.D.
 5
 6   Wash. May 24, 2019). See also, Tyco Fire Products, LP v. Victaulic Company, 777 F. Supp. 2d

 7   893, 900-01 (E.D. Pa. 2011); Schlief v. Nu-Source, Inc., No. 10-4477 DWF/SER, 2011 WL
 8
     1560672, at *9 (D. Minn. Apr. 25, 2011).
 9
              Courts have also applied a three-pronged test for evaluating Motions to Strike Answers,
10
     requiring plaintiffs to show that: 1) there is no possible set of facts that might allow the defense
11
12   to succeed; 2) there is no question of law that might allow the defense to succeed; and 3) the

13   plaintiff would be prejudiced by inclusion of the defense. See, e.g., SEC v. Alexander, 248
14
     F.R.D. 108, 109 (E.D.N.Y. 2007), and cases cited. In sum, Defendants are not required to
15
     provide factual or legal support for their affirmative defenses, as Plaintiffs suggest, because
16
17   Twombly and Iqbal simply did not alter the low pleading standard for answers or affirmative

18   defenses.
19   C.       Defendants’ Affirmative Defenses Give Plaintiffs Appropriate Notice of What
20            Defenses Are Being Asserted.

21            In addition to the reasons outlined above, Defendants’ affirmative defenses are proper

22   because they are tailored to Plaintiffs’ Complaint:
23
          First Affirmative Defense: Failure to State a Claim
24
          •   The drafters of the Federal Rules of Civil Procedure considered “failure to state a
25
26            claim” to be a valid affirmative defense. They expressly included this defense in Form

27            30. Fed. R. Civ. P., Form 30; see also Fed. R. Civ. P. 84 (“the forms in the Appendix
28            suffice under these rules and illustrate the simplicity and brevity that the rules

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 6
     Case No. 2:19-cv-00333-MJP                            422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 7 of 15



 1            contemplate.”).
 2       •    Rule 12(h)(2) states that “[f]ailure to state a claim upon which relief can be granted . . .
 3
              may be raised (A) in any pleading allowed or ordered under Rule 7(a),” which includes
 4
              “an answer to a complaint.” Fed. R. Civ. P. 12(h)(2); Fed. R. Civ. P. 7(a)(2).
 5
 6       Second Affirmative Defense: Statutes of Limitation

 7       •    Federal Rules of Civil Procedure require only that a defendant “state in short and plain
 8
              terms” its defenses.    Fed. R. Civ. P. 8(b).           Defendants have complied with this
 9
              requirement. Discovery will reveal when Plaintiffs first knew of their particular causes
10
11            of action and will deem what particular statutes of limitations are relevant to the

12            lawsuit.
13       Third Affirmative Defense: Waiver, Estoppel and Laches
14
         •    The defenses of estoppel and waiver are sufficiently asserted “in a conclusory manner,
15
              providing no factual support, “under the applicable notice pleading standard. Vogel v.
16
17            Linden Optometry APC, No. CV 13-00295 GAF, 2013 WL 1831686 at *5 (C.D. Cal.

18            Apr. 30, 2013); see also Enough for Everyone, Inc. 2012 WL 177576 at *3 (C.D. Cal.
19
              Jan. 20, 2012). The “nature of the defense is well known,” thus asserting estoppel and
20
              waiver in a conclusory manner provides fair notice. Vogel, 2013 WL 1831686 at *5.
21
22
23       Fifth Affirmative Defense: Mistake
24       •    Federal Rules of Civil Procedure require only that a defendant “state in short and plain
25
              terms” its defenses.    Fed. R. Civ. P. 8(b).           Defendants have complied with this
26
              requirement. Plaintiffs have asserted that the parties formed a contract to modify their
27
28            loan, and Defendants assert that no loan modification agreement was ever formed. One

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 7
     Case No. 2:19-cv-00333-MJP                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 8 of 15



 1            of the reasons for this is the possibility that the parties were mistaken about a material
 2            fact within the alleged contract.
 3
         Sixth Affirmative Defense:         Consent/Acquiescence; Seventh Affirmative Defense:
 4       Ratification:
 5       •    Federal Rules of Civil Procedure require only that a defendant “state in short and plain
 6
              terms” its defenses. Fed. R. Civ. P. 8(b).              Defendants have complied with this
 7
              requirement.    Under the affirmative defense of consent a person who voluntarily
 8
 9            consents to a particular act cannot also claim that the same act is an intentional tort.

10            Here Plaintiffs allege that they repeatedly executed loan modification agreements which
11
              were never implemented.          The fact that Plaintiffs executed loan modification
12
              agreements after asserting that they had already accepted a loan modification amounts
13
              to consent/acquiescence that the original agreement that they executed was never
14
15            effective, or that they ratified the revocation of the loan modification by pursuing a

16            subsequent modification offer.
17
         Fourth Affirmative Defense: Justification and Privilege; Eighth Affirmative Defense:
18       Fault of Plaintiffs; Ninth Affirmative Defense: Fault of Others; Tenth Affirmative
         Defense: Unclean Hands; Eleventh Affirmative Defense: Contributory Fault:
19
         •    Federal Rules of Civil Procedure require only that a defendant “state in short and plain
20
21            terms” its defenses. Fed. R. Civ. P. 8(b). Defendants have complied with this

22            requirement. After the initial loan modification offer was withdrawn due to an error
23
              with the paperwork, Plaintiffs received a corrected loan modification offer on two
24
              separate occasions, but failed to properly accept the offer in either instance, resulting in
25
26            no modification being implemented.

27
28

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 8
     Case No. 2:19-cv-00333-MJP                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 9 of 15



 1       Twelfth Affirmative Defense:     No Damages/Speculative Damages; Thirteenth
         Affirmative Defense:     Failure to Mitigate; Fourteenth Affirmative Defense:
 2       Consistent with Law and Applicable Regulations; Fifteenth Affirmative Defense:
 3       Good Faith; Sixteenth Affirmative Defense:     Punitive Damages; Seventeenth
         Affirmative Defense: Negligence:
 4
         •    Federal Rules of Civil Procedure require only that a defendant “state in short and plain
 5
 6            terms” its defenses. Fed. R. Civ. P. 8(b). Defendants have complied with this

 7            requirement.
 8
         •    All of these defenses are adequately alleged as they bear on the subject matter of the
 9
              litigation and give Plaintiffs fair notice of the facts giving rise to the defense. Colaprico
10
11            v. Sun Microsystems, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991).

12       •    Although Plaintiffs argue some of Defendants’ defenses are inconsistent that is not
13            grounds for striking those defenses. Arthur v. United States, 45 F.3d 292, 296 (9th Cir.
14
              1995). (holding inconsistent legal positions are not foreclosed by the Rules of Civil
15
              Procedure.)
16
17       •    Plaintiffs also argue that several of Defendants’ affirmative defenses should be stricken

18            because they negate elements of Plaintiffs’ claims or are purportedly redundant with the
19
              denials in the answers. Even if this were true, however, “denials that are improperly
20
              pled as defenses should not be stricken for that reason alone.” J & J Sports Prods., Inc.
21
22            v. Delgado, No. CIV 2:1002517 WBS KJN, 2011 WL 219594, *2 (E.D. Cal. Jan. 19,

23            2011); Mattox v. Watson, No. CV 07-5006-RGK, 2007 WL 4200213, *3 (C.D. Cal.
24            Nov. 15, 2007); See also 5 Charles Alan Wright & Arthur R. Miller, Federal Practice &
25
              Procedure § 1269 (2d Ed.1990) (observing that “the federal courts have accepted the
26
              notion of treating a specific denial that has been improperly denominated as an
27
28            affirmative defense as though it was correctly labeled.”); Smith v. Wal-Mart Stores, No.

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 9
     Case No. 2:19-cv-00333-MJP                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 10 of 15



 1            C 06-2069 SBA, 2006 WL 2711468 at *9 (N.D. Cal. Sept. 20, 2006) (“while denials
 2            which negate elements of Plaintiffs' claims should not be pled as affirmative defenses,
 3
              Plaintiffs fail to show that this alleged pleading error provides adequate grounds for
 4
              striking pleadings.”).
 5
 6        •   Notwithstanding, if the Court agrees with Plaintiffs, leave to amend should be permitted

 7            for the reasons stated below in Section G.
 8
          Nineteenth Affirmative Defense: Reservation of Additional Defenses
 9
          •   Defendants will assert new defenses only in compliance with the procedural
10
11            requirements relating to the pleading of new matters (e.g., by moving to amend or

12            securing a stipulation regarding amendment). See Alco Pacific, 217 F. Supp. 2d at 1045
13            (denying motion to strike defendant’s reservation of right to assert further affirmative
14
              defenses where defendant clarified that it would assert new defenses only in compliance
15
              with the procedural requirements relating to the pleading of new matters).
16
17   D.       Defendants’ Affirmative Defenses Are Sufficient to Put Plaintiffs on Notice.

18            Plaintiffs contend that each of Defendants’ affirmative defenses are “boilerplate
19
     recitation(s)” lacking “factual basis or context” and should be stricken for failure to provide
20
     “fair notice” of the nature of each defense. Motion at 7-9. Plaintiffs are wrong. Just as the
21
     Court held in Enough for Everyone, an affirmative defense, even if set forth “in the plainest of
22
23   terms,” is sufficiently pled under Rule 8(b)(1) and 8(c). 2012 WL 177576, at *2-3. Here,

24   Defendants’ affirmative defenses sufficiently alert Plaintiffs to the existence of particular
25
     issues, e.g., that Plaintiffs’ claims are subject to statutes of limitation (Affirmative Defense No.
26
     2), the Plaintiff’s damages were caused or contributed to by Plaintiffs’ acts and not by any act
27
28   of Defendants, and could have been mitigated (Affirmative Defenses Nos. 3, 6, 7, 8, 9, 10, 11,


     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 10
     Case No. 2:19-cv-00333-MJP                            422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 11 of 15



 1   13, 17), or that Defendants complied with the law and acted in good faith (Affirmative
 2   Defenses Nos. 14, 15). Under the fair notice standard, Defendants need not plead a detailed
 3
     statement of the facts upon which the defense is based. Springer v. Fair Isaac Corp., No. 14-
 4
     CV-02238-TLN-AC, 2015 WL 7188234, at *4 (E.D. Cal. Nov. 16, 2015). Accordingly,
 5
 6   through discovery, Defendants intend to obtain evidence showing that Plaintiffs’ failure to pay

 7   obtain a modification was caused by their failure to comply with the instructions by properly
 8
     and timely accepting the loan modification offer which Defendants forwarded to them.
 9
     E.       It Would Be Premature to Strike Any of Defendants’ Affirmative Defenses as
10            Irrelevant or “Not Actual Defenses” to Plaintiffs’ Claims.
11            Plaintiffs contend that some of Defendants’ affirmative defenses are irrelevant to the
12
     litigation or are not actual defenses. But at this early stage of the litigation, before any
13
     deposition has been conducted, it would be improper and premature to grant a motion to strike
14
15   on such a basis. The Plaintiffs here “bear[] the burden of demonstrating that there is no

16   question of fact or significant question of law that precludes assertion of the defense.” Alco
17
     Pacific, 217 F. Supp. 2d at 1043.
18
              “Even when the defense presents a purely legal question, . . . courts are very reluctant to
19
     determine disputed or substantial issues of law on a motion to strike; these questions quite
20
21   properly are viewed as determinable only after discovery and a hearing on the merits.” 5

22   Charles Wright & Arthur Miller, Federal Practice & Procedure, § 1381, at 800-01; see also
23
     Sands, 902 F. Supp. at 1166. The discovery process may reveal facts that relate to some or all
24
     of Defendants’ affirmative defenses. Because Plaintiffs have not shown that there is absolutely
25
26   no set of facts that might allow Defendants’ defenses to succeed, their motion to strike should

27   be denied. See Alco Pacific, 217 F. Supp. 2d at 1044 (citing Salcer v. Envicon Equities Corp.,
28   744 F.2d 935, 939 (2d Cir. 1984), vacated on other grounds, 478 U.S. 1015 (1986)).

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 11
     Case No. 2:19-cv-00333-MJP                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 12 of 15



 1   F.       Plaintiffs Will Suffer No Prejudice by the Inclusion of Any of Defendants’
              Affirmative Defenses.
 2
 3            Because a motion to strike is disfavored, it “should only be granted if ‘the matter . . .

 4   may prejudice one or more of the parties to the suit.’” N.Y. City Employees’ Ret. Sys. v. Berry,
 5   667 F. Supp. 2d 1121, 1128 (N.D. Cal., 2009) (quoting Rivers v. County of Marin, 2006 WL
 6
     581096, at *2 (N.D. Cal., 2006)). Prejudice exists where superfluous pleadings may confuse
 7
     the jury, or where a party may be required to engage in burdensome discovery around frivolous
 8
 9   matters. See Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1152 (C.D. Cal. 2003)

10   (avoiding confusion); Canadian St. Regis Band of Mohawk Indians ex rel. Francis v. New York,
11   278 F. Supp. 2d 313, 325 (N.D.N.Y. 2003) (avoiding increased expense and burdensome
12
     discovery). “Where the moving party cannot adequately demonstrate such prejudice, courts
13
     frequently deny motions to strike ‘even though the offending matter literally [was] within one
14
15   or more of the categories set forth in Rule 12(f).’” N.Y. City Employees’ Ret. Sys., 667 F. Supp.

16   2d at 1128 (quoting Rivers, 2006 WL 581096, at *2); see Miller v. Ghirardelli Chocolate Co.,
17
     No. C 12-04936 LB, 2013 WL 3153388, at *4-6 (N.D. Cal. June 19, 2013) (denying motion to
18
     strike as to each affirmative defense where plaintiff did not allege prejudice); Joe Hand
19
     Promotions, Inc. v. Dorsett, No. 12-CV-1715-JAM-EFB, 2013 WL 1339231, *2-6 (E.D. Cal.
20
21   Apr. 3, 2013) (same); Vogel v. AutoZone Parts, Inc., No. CV 13-0300-CAS, 2013 WL

22   2395905, *2 (C.D. Cal., May 31, 2013) (denying motion to strike and observing that
23
     “Defendant’s affirmative defense that . . . the complaint fails to state a claim upon which relief
24
     may be granted, for example, do[es] not prejudice plaintiff in any way”); Weddle v. Bayer AG
25
26   Corp., No. 11CV817 JLS, 2012 WL 1019824 (S.D. Cal., Mar. 26, 2012) (denying motion to

27   strike, even as to “defenses” better characterized as denials, where plaintiff failed to plead
28   prejudice); see also 5C Wright & Miller, Federal Practice and Procedure § 1381, at 421 (3d ed.

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 12
     Case No. 2:19-cv-00333-MJP                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 13 of 15



 1   2004) (even where motion to strike may be technically appropriate, the court need not grant the
 2   motion in the absence of showing of prejudice to the moving party).
 3
              Here, Plaintiffs do not identify any prejudice that will result by not striking the
 4
     affirmative defenses Defendants allege within their Answer. Striking any affirmative defense
 5
 6   thus “does nothing to streamline the course of this litigation.” Vogel, 2013 WL 2395905, at *2;

 7   Joe Hand Promotions, Inc., 2013 WL 1339231, at *2 (denying motion to strike in its entirety
 8
     “for lack of demonstrated prejudice to Plaintiff”).
 9
              The same holds true here specifically for Affirmative Defense No. 19, in which
10
     Defendants reserve their right to assert further affirmative defenses. While Plaintiffs contend
11
12   that this is not a proper affirmative defense (Motion at 10), its inclusion is not prejudicial to

13   Plaintiffs.
14
     G.       If the Court Determines Any Paragraph to Defendants’ Answer or Affirmative
15            Defenses Should be Struck, It Should Grant Defendants Leave to Amend.
16            Absent prejudice, courts freely grant leave to amend stricken pleadings. Wyshak, 607
17
     F.2d at 826; see also Fed. R. Civ. P. 15(a) (leave to amend should be freely given). Thus, if the
18
     Court is inclined to grant Plaintiffs’ motion as to any answer or affirmative defense, the Court
19
     should also grant leave to amend so that Defendants can address any deficiency in the pleading.
20
21   Wright & Miller, Federal Practice & Procedure, § 1381, at 431 (“When a motion under Rule

22   12(f) to strike a defense as insufficient is granted, it is often with leave to amend, as is true of
23
     the practice under Rule 12(b)(6) when a complaint is dismissed as insufficient.”).
24
                                           III. CONCLUSION
25
26            For all the reasons stated above, the Court should deny Plaintiffs’ Motion to Strike. To

27   the extent that the Court grants the Motion in part or in its entirety, Defendants should be given
28   leave to amend their affirmative defenses.

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 13
     Case No. 2:19-cv-00333-MJP                            422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 14 of 15



 1            DATED this 30th day of December, 2019.
 2                                                WITHERSPOON  KELLEY
 3
                                                  By: s/ Christopher G. Varallo
 4                                                    Christopher G. Varallo, WSBA #29410
                                                      Steven J. Dixson, WSBA #38101
 5                                                    cgv@witherspoonkelley.com
 6                                                    sjd@witherspoonkelley.com
                                                      422 W. Riverside Avenue, Suite 1100
 7                                                    Spokane, WA 99201-0300
                                                      Phone: (509) 624-5265
 8
                                                      Fax: (509) 458-2728
 9                                                    Attorneys for Defendants Nationstar
                                                      Mortgage LLC and U.S. Bank National
10                                                    Association, as Trustee for Lehman XS Trust
11                                                    Mortgage Pass-Through Certificates Series
                                                      2007-7N
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 14
     Case No. 2:19-cv-00333-MJP                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:19-cv-00333-MJP Document 37 Filed 12/30/19 Page 15 of 15



 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the 30th day of December, 2019,
 3
             1.      I caused to be electronically filed the foregoing DEFENDANTS U.S. BANK
 4   NATIONAL ASSOCIATION, AS TRUSTEE FOR LEHMAN XS TRUST MORTGAGE
     PASS-THROUGH CERTIFICATES SERIES 2007-2N AND NATIONSTAR MORTGAGE
 5   LLC D/B/A MR. COOPER’S OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE
 6   AFFIRMATIVE DEFENSES with the Clerk of the Court using the CM/ECF System which
     will send notification of such filing to the following:
 7
                     Christina Latta Henry
 8
                     chenry@HDM-legal.com; HenryDeGraaffPS@jubileebk.net;
 9                   mainline@hdm-legal.com

10                   Jacob Daniel DeGraaff
                     mainline@hdm-legal.com; henrydegraaffps@jubileebk.net
11
12                   Melissa A. Huelsman
                     mhuelsman@predatorylendinglaw.com;
13                   paralegal@predatorylendinglaw.com; wsmith@predatorylendinglaw.com
14
                     Robert W. McDonald
15                   rmcdonald@qualityloan.com; cvnotice@mccarthyholthus.com;
                     rockymcdonald@gmail.com
16
17                   Vicente Omar Barraza
                     omar@barrazalaw.com; admin@barrazalaw.com; vobarraza@gmail.com
18
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
19   the foregoing document to the following non-CM/ECF participants at the addresses listed
20   below: None.

21          3.     I hereby certify that I have mailed by United States Postal Service the
     foregoing document to the following CM/ECF participants at the address listed below: None.
22
23          4.      I hereby certify that I have hand-delivered the foregoing document to the
     following participants at the addresses listed below: None.
24
25                                                 s/ Christopher G. Varallo
26                                                 Christopher G. Varallo, WSBA No. 29410

27
28

     OPPOSITION TO MOTION TO STRIKE AFFIRMATIVE
     DEFENSES - 15
     Case No. 2:19-cv-00333-MJP                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1957085.DOC
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
